Case 1:09-cr-00192-LAP Document 102 Filed 12/17/19 Page1of1

Law Office of Donald Yannella, P.C.
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjcrimlawyer@gmail.com

 

70 Grand Avenue
River Edge, NJ 07661

233 Broadway, Suite 2370
New York, NY 10279

(Preferred mailing address)

 

 

December 17, 2019

 

 

 

 

 

Hon. Loretta A. Preska

Daniel P. Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Perceli Leibert
09 Cr. 192 (LAP)

Dear Judge Preska:

I am counsel for Paul Leibert, who was sentenced to a term of 13 months’ imprisonment
on December 4, 2019.

Mr. Leibert called me today from the Metropolitan Correction Center requesting a
recommendation from Your Honor that he not be sent back to FC] Danbury, where he
encountered trouble during his last prison term.

He requested that Your Honor recommend FCI Allenwood as an alternative. But first
and foremost, anywhere but FCI Danbury.

the Court pocormonde tte
Yh. roctiaat NOT go whut ae Yannella, ac ‘ceva cl,

ty Fal ban Ait
fe Nonatod on bole er fee celey 7
thn Danby, 0 fers
afr] vA Duta

 
